

115 HJ 84 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Transportation relating to “Metropolitan Planning Organization Coordination and Planning Area Reform”.
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 84IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Lewis of Minnesota submitted the following joint resolution; which was referred to the Committee on Transportation and InfrastructureJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Transportation relating to Metropolitan Planning Organization Coordination and Planning Area Reform.
	
 That Congress disapproves the rule submitted by the Department of Transportation relating to Metropolitan Planning Organization Coordination and Planning Area Reform (81 Fed. Reg. 93448 (December 20, 2016)), and such rule shall have no force or effect. 